MR. JUSTICE EREEBOURN:
I disagree with the majority opinion because I believe the judgment of the lower court should be affirmed in toto.
The deed in question is plainly, upon its face, a quitclaim deed, and as such passes no after-acquired title. The intention of the parties that it be a quitclaim deed is clearly evidenced in the deed, where the parties of the first part “remise, release, and forever quitclaim unto the said party of the second part, and to its successors and assigns forever, all the following described property* * *.”
There is no sound reason why this deed should be construed to be what it is not. The circumstances warrant otherwise. This is not an action between the grantors and grantees where bad faith and fraud might justify the majority holding.
More than forty years has elapsed between the making of the deed and the institution of this action. During that time a judicial sale of the property involved was made and the property passed from the purchaser at that sale into the hands of an innocent and bona fide purchaser for value, who paid a valuable consideration. It seems entirely unjust to deprive such a purchaser of his property in order to turn it over to so-called stock holders, whose real right to the property is truly questionable.
I believe the better reasoning of courts holding like deeds to be quitclaim deeds should be followed here. See Williams v. Reid, Mo. Sup., 37 S. W. (2d) 537; Holmes v. Countiss, 195 Ark. 1014, 115 S. W. (2d) 553; Adamson v. Wolfe, 200 Ark. 360, 139 S. W. (2d) 674; Rose v. Hagler, 23 Cal. App. (2d) 686, 73 Pac. (2d) 1232; and Sharples Corporation v. Sinclair Wyoming Oil Co., 62 Wyo. 341, 167 Pac. (2d) 29, 168 Pac. (2d) 565.